UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/ Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-33300 ALL AMERICAN PET COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland 91-2186665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9601 Wilshire Blvd., Suite M200 Beverly Hills, California (Address of principal executive offices) (Zip Code) (310) 424-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares of outstanding of each of the Registrant’s classes of common equity, as of the last practicable date: As of May 21, 2010, the Registrant had outstanding 122,850,888 shares of Common Stock, no shares of Preferred Stock, and warrants exercisable for 8,437,031 shares of Common Stock. Explanatory Note On May 25, 2010, All American Pet Company Inc. (the “Company”) filed with the Securities and Exchange Commission its Form 10-Q for the quarterly period ended March31, 2010. This Amendment No. 1 to Form 10-Q (“Amendment No. 1”) of the Company is being filed to reflect corrections to inadvertent errors in the amortization of employee bonus expense and expensing accrued payroll taxes, and the associated penalties and interest in the period that they were assessed instead of in lump sum amounts. These amendments will change the original filing to disclosures on the Condensed Consolidated Statements of Operations (for the Three months ended September 30, 2009) and, as a result of such errors, to Item 2 - “Managements Discussion and Analysis of Financial Condition and Plan of Operation - Results of Operations.” This Amendment No. 1 does not change any other information set forth in the original filing of the Company’s Report on Form 10-Q for the quarterly period ended September 30, 2009. Please see footnote number fourteen (#14). ALL AMERICAN PET COMPANY, INC. FOR THE THREE MONTHS ENDED March 31, 2010 Index to Report on Form 10-Q Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 (audited) 1 Statement of Operations for the three months ended March 31, 2010 and March 31, 2009. 2 Statements of Cash Flows for the three months ended March 31, 2010 and March 31, 2009. 3 Notes to Financial Statements 4 Item 2. Managements’ Discussion and Analysis of Financial Condition and Results of Operations 18 Overview 18 Results of Operations 22 Liquidity and Capital Resources 22 Critical Accounting Policies/Estimates 24 Off-Balance Sheet Arrangements 26 Forward Looking Statements 26 Item 3 Quantitative and Qualitative Disclosures about Market Risks 26 Item 4 Controls and Procedures 26 PART II Other Information Item 1 Legal Proceedings 28 Item 1a Changes in Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and use of proceeds 28 Item 3 Defaults Upon Senior Securities 28 Item 4 Submission of Maters to a Vote of Security Holders 28 Item 5 Other Information 28 Item 6 Exhibits 28 Signatures 29 Certifications PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ALL AMERICAN PET COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS RESTATEMENT March 31, 2010 December 31, 2009 ASSETS Current assets: Cash $ $ Prepaid expenses Inventory Total current assets Machinery and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Bank overdraft $ $
